Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election to claims 1-10, made without traverse in a response filed 6/22/2021, are entered herein. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenmann (US 20190118329) in view of Barth (US 20190160622).
Regarding claim 1, Eisenmann teaches a trimming tool comprising:
a floating base (covering devices, see [0080]) having a first side and an opposite, second side, a first rail, and a second rail wherein at least the second side of the floating base, the first rail and the second rail define a workspace having a first opening and a second opening (wherein each covering device has a base member from which a plurality of side members protrude from, and thus define a receiving member in which the machine housing can be inserted therein; see Figures 5 and 6 as well as [0080-0082]; see also [0022-0024]); and
a milling apparatus, attached to the floating base, having a milling head on the second side of the floating base, wherein the floating base and milling apparatus are configured to remove at least a portion of a foam layer in the workspace (wherein Figures 5 and 6 show a disc tool 260; wherein [0002] contemplates a disc tool for edge-side processing; wherein [0012] discloses that a variety of grinding or polishing tools can be used).
	Eisenmann discloses that the disc tool may embody a variety of tools such as a polishing tool, abrading tool, grinding pad, in at least paragraphs [0015], [0016], [0012]. However, Eisenmann does not explicitly teach that the apparatus is a milling apparatus that has a milling head that is spring loaded. However, from the same or similar field of endeavor, Barth (US 20190160622) teaches a milling apparatus that is spring loaded (wherein [0092] discloses that the hand held machine is preferably a sanding milling machine; wherein [0091] disclose that the machining head is loaded by the positioning spring arrangement).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a spring biased milling apparatus and head as taught by Barth into the disc tool of Eisenmann. Eisenmann not only intimates and suggests alternative forms of tools in at least paragraphs [0015], [0016], and [0012], wherein Barth shares mutually shared suggestions like polishing and sanding, but this substitution would also be recognized as beneficial based on a user’s desired workpiece finishing process. Furthermore, the spring biased head as taught by Barth yields when the workpiece surface is machined, so that the operator can conveniently guide the machining head along the workpiece surface [0032-0033 of Barth]. This modification would be recognized as applying a known technique, i.e. a spring biased milling head, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. 
Regarding claim 2, all of the limitations recited in claim 1 are rejected by Eisenmann as modified by Barth. Modified Eithemann further teaches wherein the first rail and the second rail include linear portions to maintain the floating base against a surface (please see Figures 4 and 5 as well as [0101-0102] disclosing recesses as well as side walls; wherein there is a bottom portion of sidewalls in contact with a workpiece surface O, see [0100]).
Regarding claim 3, all of the limitations recited in claim 1 are rejected by Eisenmann as modified by Barth. Modified Eithemann further teaches wherein the first rail, the second rail, and the floating base are unitary (Please see Figures 5 and 6 regarding the structure of the cover and side portions).
Regarding claim 4, all of the limitations recited in claim 1 are rejected by Eisenmann as modified by Barth. Modified Eithemann further teaches wherein the floating base includes a collection port configured to allow millings to pass through a collection port opening and out of the workspace, wherein the collection port is connected to a tube configured to provide suction (wherein there is an extraction means provided within the machine housing for removing particles, see [0070] disclosing connection 21, chamber 19, and openings; wherein [0025] limits the extraction ability to suctioning).
Regarding claim 5, all of the limitations recited in claim 1 are rejected by Eisenmann as modified by Barth. Modified Eithemann further teaches wherein the milling apparatus includes a handle and a motor configured to power the milling head (see [0025] disclosing handle as well as [0054] see also handle portion 15; see also drive motor 12).
Regarding claim 9, all of the limitations recited in claim 1 are rejected by Eisenmann as modified by Barth. Modified Eithemann further teaches wherein the milling head is disposed closer to the first opening than the second opening (wherein, upon viewing Figures 5 and 6, the covering is shaped in a U-formation; wherein the disc tool will be disposed closer to a recessed opening than another in this configuration), wherein the foam layer is configured to enter the workspace through the first opening (wherein this is considered intended use of the invention with a particular type of workpiece;).
Regarding claim 10, all of the limitations recited in claim 1 are rejected by Eisenmann as modified by Barth. Modified Eithemann further teaches wherein the milling head is attached to the floating base by a fastener that extends through the milling head and through an opening in the floating base (please see Eisenmann [0071], [0020], [0021], [0029] disclosing mounting via a screw receiving member or the like).
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenmann (US 20190118329) in view of Barth (US 20190160622), and in further view of Bornemann (DE-10356731B3), referenced herein to the EspaceNet Translation supplied.
Regarding claim 6, all of the limitations recited in claim 1 are rejected by Eisenmann as modified by Barth. Although the combination of Eisenmann as modified by Barth teaches a spring biased milling apparatus having a milling head, modified Eisenmann is silent regarding the specific structure of the milling head. Specifically, modified Eisenmann does not explicitly teach wherein the milling head includes a plurality of protrusions extending about a circumference of the milling head and a guide surface that protrudes from the bottom of the milling head.
However, from the same or similar field of endeavor, Bornemann teaches wherein the milling head includes a plurality of protrusions extending about a circumference of the milling head and a guide surface that protrudes from the bottom of the milling head (See Figures 1 and 4; see EspaceNet translation disclosing the cutting teeth 4; wherein the milling head has two milling teeth 12 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bornemann into the combination of Eisenmann as modified by Barth. One would be motivated to do so because the design considerations of the milling head of Bornemann reduces the heating tendencies in milling heads, thereby leaving the milling surfaces undamaged [0011]. Furthermore, the likelihood of producing tears on specific materials can be reduced while also producing high quality results [0012]; see also [0016]. 
Regarding claim 7, all of the limitations recited in claim 6 are rejected by Eisenmann as modified by Barth and Bornmann. Modified Eithemann further teaches wherein the plurality of protrusions include spikes and the guide surface protrudes from the bottom of the milling head a length equal to the length of one of the plurality of protrusions (see Bornemann: Figure 5, wherein the surface dividing the milling head, i.e. the guide surface, extends along an entire length of a tooth 4; see also lower cutting teeth 5).
Regarding claim 8, all of the limitations recited in claim 6 are rejected by Eisenmann as modified by Barth and Bornmann. Modified Eithemann further teaches wherein the milling head includes a protective coating (wherein the combination statement of claim 1 teaches the structure of the grinding device; wherein Eisenmann [0069] discloses a coating on the surface of the disc tool as well as the variety of forms the disc tool may take).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eto (US 20110275293), see Figure 1.
Zayat (US 20050079809), see Figure 4.
Ikai (US 10569375), see Abstract.
Sarantitis (US 6491575), see Figure 4A.
Stottman (US 6470930), see Figure 1. 
Kimbel (US 5957765), see Figures 8 and 9.
Zerbe (US 4488383), see Figure 5.
Moorehouse (US 4409699), see Figure 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723